PER CURIAM.
Bart Fitzgerald McClain appeals the district court’s orders dismissing fewer than all the claims and parties in McClain’s complaint filed pursuant to 42 U.S.C.A. § 1983 (West Supp.2001) (No. 01-7918), and dismissing McClain’s “Motion to Show Cause For the Removal of Counsel” (No. 01-7999). We dismiss the appeals for lack of jurisdiction because the orders are not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.
We dismiss the appeals as interlocutory. Ve dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.